[Cite as Holland v. Ohio Dept. of Rehab. & Corr., 2010-Ohio-2181.]

                                      Court of Claims of Ohio
                                                                                   The Ohio Judicial Center
                                                                           65 South Front Street, Third Floor
                                                                                      Columbus, OH 43215
                                                                            614.387.9800 or 1.800.824.8263
                                                                                       www.cco.state.oh.us




STEVEN B. HOLLAND

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTIONS

       Defendant

        Case No. 2009-05293-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)         On October 24, 2008, an employee of defendant, Department of
Rehabilitation and Correction, confiscated a photograph and sketch pad from plaintiff,
Steven B. Holland, an inmate incarcerated at defendant’s North Central Correctional
Institution (NCCI). Plaintiff pointed out the confiscated sketch pad contained seventy
pages of drawings he had sketched freehand.                      Plaintiff explained the confiscated
photograph and sketch pad containing his drawings were subsequently lost while under
the control of NCCI staff.
        {¶ 2} 2)         Plaintiff maintained his property was lost as a proximate cause of
negligence on the part of defendant’s personnel. Plaintiff filed this complaint seeking to
recover $143.49, the stated value of the photograph, sketch pad, and freehand
drawings contained therein. Plaintiff submitted copies of surviving drawings he has
made. The filing fee was paid. Plaintiff’s drawings display a degree of skill.
        {¶ 3} 3)         Defendant admitted liability for the loss of plaintiff’s photograph and
sketch pad, but disputed the damage claim. Defendant maintained plaintiff’s damages
should be limited to $12.50, “the stock cost of the photograph and sketch pad.”
Defendant argued plaintiff is not entitled to recover any damages for the loss of his
freehand sketches.
       {¶ 4} 4)      Plaintiff filed a response insisting he should be compensated for the
loss of his seventy drawings. Plaintiff asserted the amount he requested for the loss of
his drawings is “more than fair.”
                                CONCLUSIONS OF LAW
       {¶ 5} 1)    Negligence on the part of defendant has been proven. Baisden v.
Southern Ohio Correctional Facility (1977), 76-0617-AD; Stewart v. Ohio National
Guard (1979), 78-0342-AD.
       {¶ 6} 2)    The standard measure of damages for personal property loss is
market value. McDonald v. Ohio State Univ. Veterinary Hosp. (1994), 67 Ohio Misc. 2d
40, 644 N.E. 2d 750.
       {¶ 7} 3)    In a situation where a damage assessment for personal property
destruction based on market value is essentially indeterminable, a damage
determination may be based on the standard value of the property to the owner. This
determination considers such factors as value to the owner, original cost, replacement
cost, salvage value, and fair market value at the time of the loss. Cooper v. Feeney
(1986), 34 Ohio App. 3d 282, 518 N.E. 2d 46
       {¶ 8} 4)    As trier of fact, this court has the power to award reasonable
damages based on evidence presents. Sims v. Southern Ohio Correctional Facility
(1988), 61 Ohio Misc. 2d 239, 577 N.E. 2d 160.
       {¶ 9} 5)    Evidence indicates to the trier of fact that plaintiff has suffered
damages for the loss of his skillfully crafted property. See Berg v. Belmont Correctional
Institution (1998), 97-09261-AD; Hightower v. Marion Correctional Inst., Ct. of Cl. No.
2004-01303-AD, 2004-Ohio-3493.
       {¶ 10} 6)   Defendant is liable to plaintiff for the damage claimed $143.49, plus
the $25.00 filing fee which may be awarded as compensable costs pursuant to R.C.
2335.19. Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio
Misc. 2d 19, 587 N.E. 2d 990.


                                Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




STEVEN B. HOLLAND

        Plaintiff

        v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTIONS

        Defendant

         Case No. 2009-05293-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $168.49, which includes the filing fee. Court costs are
assessed against defendant.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:

Steven B. Holland, #380-732                Gregory C. Trout, Chief Counsel
670 Marion-Williamsport Road               Department of Rehabilitation
Marion, Ohio 43301-1812                    and Correction
                                           770 West Broad Street
                                           Columbus, Ohio 43222
RDK/laa
2/3
Filed 2/18/10
Sent to S.C. reporter 5/14/10